DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Claims 1-11, 15-17, 19, 21, 24-26 and 27, are pending and being examined.

Response to Amendment
The previous rejections of Claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 1-3, 15, 16, 21, and 26, under 35 U.S.C. 103 as being unpatentable over CN 102108236 A to Chenglou et al. (hereinafter Chenglou), and in further 
The previous rejections of Claims 1-11, 15-17, 21, 23, 25, and 26, under 35 U.S.C. 103 as being unpatentable over US 2011/0244245 A1 to Elgimiabi (hereinafter Elgimiabi), in further view of 2008/0166484 A1 to Smith. (hereinafter Smith), and in further view of BYK Additives and instruments, “BYK-4509, Adhesion promoter for solvent-born and aqueous systems applied to metallic substrates,” Data sheet, pp. 1-2, issued 2012. (hereinafter BYK datasheet) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claim 24, under 35 U.S.C. 103 as being unpatentable over US 2011/0244245 A1 to Elgimiabi. (hereinafter Elgimiabi), in further view of 2008/0166484 A1 to Smith. (hereinafter Smith), and in further view of US 6,730,411 B1 to Doe et al. (hereinafter Doe) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, claim 16 recites “wherein the epoxy component includes an epoxy resin and the epoxy resin is present in amount…” However, claim 1 recites “a liquid epoxy resin” and “a phenol novolac epoxy resin.” It is unclear whether the epoxy resin amount cited in claim 16 is to an additional epoxy resin, or to the liquid epoxy resin and/or the phenol novolac epoxy resin recited in claim 1.
Claim 17 is a dependent claim that fails to alleviate the issues cited above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11, 15-17, 19, 21, 25, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0039108 A1 to Goeb et al. (hereinafter Goeb), in further view of BYK Additives and instruments, “BYK-4509, Adhesion promoter for solvent-born and aqueous systems applied to metallic substrates,” Data sheet, pp. 1-2, issued 2012. (hereinafter BYK datasheet) and in further view of US 2008/0166484 A1 to Smith. (hereinafter Smith)

Regarding claims 1, 15-17, 19, and 21, Goeb teaches an epoxy based curable adhesive composition used in the field of structural adhesives and vehicle assembly to join parts in the 
Goeb also teaches the composition may further include adjuvants such as adhesion promotors (para 90-92) in either Part A and/or Part B (para 103).

However, the BYK datasheet teaches the additive BYK-4509 which is an adhesion promoter containing methoxypropanol (page 1). The BYK datasheet teaches BYK-4509 is compatible with most binders and is therefore idea for universal use (page 1), and this demonstrates compatibility with adhesives such as in Goeb. The additive can be used in an amount of 1-4% based upon the total formulation, (page 2), which meets the amount cited in claim 15. The BYK datasheet also teaches the additive BYK-4509 is an adhesion promoter that improves adhesion to metallic substrates such as steel and aluminum, (page 1), which is a property desired by Goeb (para 136 and 138). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the amount of additive BYK-4509 of the BYK datasheet as the adhesion promotor in the composition of Goeb because the BYK datasheet teaches BYK-4509 is compatible with most binders and is therefore idea for universal use (page 1), and this demonstrates compatibility with adhesives such as in Goeb, and the BYK datasheet also teaches the additive BYK-4509 is an adhesion promoter that improves adhesion to metallic substrates such as steel and aluminum, (page 1), which is a property desired by Goeb (para 136 and 138).
Goeb also teaches the composition may further include adjuvants such as fillers such as corrosion inhibitors (para 90-92) in either Part A and/or Part B (para 103).
Goeb does not explicitly teach the ammonium polyphosphate in both parts A and B.
However, Smith teaches a curable composition comprising a two-pack comprising a first pack comprising an epoxy functional polymer, a particulate, fire retardant, phosphorous-containing compound, and at least one other fire retardant compound which is a liquid 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the ammonium polyphosphate of Smith as a filler in both part A and part B of Goeb because Smith teaches the same field of use of adhesive compositions using similar and compatible components, the ammonium polyphosphate can be used in both parts A and B, and Smith also teaches that the presence of the ammonium polyphosphate imparts fire retardant properties to the cured composition. (para 20).	

Regarding claims 2 and 3, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches claim 1.
Although, the combination of Goeb, BYK datasheet, and Smith does not explicitly teach the burn properties, the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical adhesive composition. Specifically, Goeb teaches the epoxy resins, the amine curing 
Thus, one skilled in the art would reasonably expect for the adhesive composition to have the claimed burn properties because the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical composition, specifically, Goeb teaches the epoxy resins, the amine curing agent, the acrylate and the hollow glass fillers, BYK data sheet teaches the methoxypropanol, and Smith teaches the ammonium polyphosphate in an amount of 10-60wt% of the curable composition, and similarly, the Applicant recites in para 33 of their specification, the use of ammonium polyphosphate used in an amount of 1-50 wt% of the composition, while similarly, the Applicant recites in para 33 of their specification, the ammonium polyphosphate is used in an amount of 1-50 wt% of the composition as the flame retardant and one skilled in the art would reasonably expect the same properties because the flame retardant would control the fire resistant properties such as burn time which Smith also teaches (para 20). “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 


Goeb does not explicitly teach the gel time properties, and the shore D hardness properties of claims 4-8.
However, the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical adhesive composition. Specifically, Goeb teaches the adhesive composition comprising the epoxy resin within all the claimed amount ranges, and suitable amine curing agent include triethylene tetraamine (para 76) used in an amount of 3-30 wt % of the composition (para 78). Similarly, the claimed invention uses 0.1-50 wt% of curing agents such as triethylene tetraamine as recited in para 24-25 of the Applicant’s specification, and the Applicant further recites in para 24 of their specification that the desired structural properties and curing conditions are controlled by the type and amount of curing agent.  
Thus, one skilled in the art would reasonably expect for the adhesive composition to have the claimed properties because the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical adhesive composition, specifically, Goeb teaches the adhesive composition comprising the epoxy resin within all the claimed amount ranges, and suitable amine curing agent include triethylene tetraamine (para 76) used in an amount of 3-30 wt % of the composition (para 78), and similarly, the claimed invention uses 0.1-50 wt% of curing agents such as triethylene tetraamine as recited in para 24-25 of the Applicant’s specification, and the Applicant further recites in para 24 of their specification that the desired structural 

Regarding claims 9-11, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches claims 1 and 2. 
Goeb further teaches the adhesive composition has a lap shear strength of 4686 psi and above in their examples (para 167, 169 and 171), which meets the claimed ranges cited in claims 9-11.

Regarding claim 25, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches the two part curable resin composition.
Goeb teaches the two part epoxy resin composition with Part A comprising TDD (amine curative), and fumed silica, Cabosil, (para 183), and Part B comprising epoxy Epon 828, and fumed silica Cabosil, (para 183-184 and Table, para 187), where the above Part A and Part B are mixed together (i.e. 1:1 ratio). The above Part B meets the epoxy component where the Epon 828 meets the liquid epoxy resin, and Cabosil meets the fumed silica. The above Part A meets the claimed curing component having an amine (TTD), and fumed silica (Cabosil). Goeb further teaches the composition comprises 20-90 wt% of epoxy (para 43), the amine curing agent is 
BYK datasheet teaches the amount of methoxypropanol used in an amount of 1-4% based upon the total formulation, (page 2), which overlaps and meets the amount.
Smith teaches the ammonium polyphosphate in both parts A and B, (See Example 1, FER CROS 489, para 102-103), and the total amount of all fire retardant compounds are used in an amount of 10-60wt% of the curable composition (para 20).
Although, the combination of Goeb, BYK datasheet, and Smith does not explicitly teach the burn properties, the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical adhesive composition. Specifically, Goeb teaches the 2-part composition with epoxy resin, the amine curing agent, and fumed silica in the claimed amounts, BYK datasheet teaches the methoxproanol, and Smith teaches the ammonium polyphosphate used in the claimed amounts, and similarly, the Applicant recites in para 33 of their specification, the use of ammonium polyphosphate used in an amount of 1-50 wt% of the composition. 
Thus, one skilled in the art would reasonably expect for the adhesive composition to have the claimed burn properties because the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical composition, specifically, Goeb teaches the 2-part composition with epoxy resin, the amine curing agent, and fumed silica in the claimed amounts, BYK datasheet teaches the methoxproanol, and Smith teaches the ammonium polyphosphate used in the claimed amounts, while similarly, the Applicant recites in para 33 of their specification, the ammonium polyphosphate is used in an amount of 1-50 wt% of the composition as the flame retardant and one skilled in the art would reasonably expect the same properties . 

Claims 24 and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeb, and in further view of Smith, and in further view of US 6,730,411 B1 to Doe et al. (hereinafter Doe).

Regarding claims 24 and 27, as cited above incorporated herein, the combination of Goeb, and Smith teaches the claimed composition with the epoxy component and the curing component. 
Goeb teaches the two part epoxy resin composition with Part A comprising TDD (amine curative), and fumed silica, Cabosil, (para 183), and Part B comprising epoxy Epon 828, epoxy novolac DEN 431, and fumed silica Cabosil, (para 183-184 and Table, para 187), where the above Part A and Part B are mixed together (i.e. 1:1 ratio). In Example 13, Goeb teaches a two part adhesive (para 99) of Part A comprising TDD (amine curative),  epoxy Epon 828, Ancamine K54, and of fumed silica, Cabosil, (para 183), and Part B comprising  epoxy Epon 828, 1,4-cyclohexandimetanoldiglycidy ether Epodil 757, epoxy novolac DEN 431, core-shell polymer Paraloid EXL 2600, epoxy Epikote 6049, acetoacetoxy-functionalized polymer K-Flex MX B301, 
Smith teaches the ammonium polyphosphate in both parts A and B, (See Example 1, FER CROS 489, para 102-103), and the total amount of all fire retardant compounds are used in an amount of 10-60wt% of the curable composition (para 20).
Goeb does not explicitly teach the amount of polymer salt as the adhesion promoter.
However, Doe teaches a two-part adhesive system for structure adhesives comprising (a) an adhesive part and (b) an activator part (See abstract), wherein the activator part can further include epoxy resins (col 8, ln 58-67), which is in the same field of structural two part 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amounts of the adhesion promoter of Doe in the composition of Goeb because Doe teaches the same field of structural two part adhesives using compatible components such as epoxy resins as cited above in Goeb, and Doe further teaches that such phosphoric acid esters can be used in an amounts of 0.5-10 wt% and are further incorporated in the adhesive to improve adhesion to metal substrates. (col 5, ln 43-67).
The combination of Goeb, Smith and Doe does not explicitly teach the claimed set-up time property.
However, the combination of Goeb, Smith and Doe teaches a substantially identical adhesive composition. Specifically, the combination of Goeb, Smith and Doe teaches the epoxy resin, the amine curing agent, the adhesion promoter, and the flame retardants within all the claimed amount ranges and Goeb also teaches suitable amine curing agent include triethylene tetraamine (para 68) used in an amount of 3-30 wt % of the composition (para 71), and similarly, the claimed invention uses 0.1-50 wt% of curing agents such as triethylene tetraamine as recited in para 24-25 of the Applicant’s specification, and the Applicant further recites in para 24 of their specification that the desired structural properties and curing conditions are controlled by the type and amount of curing agent.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15-17, 19, 21, 24-26 and 27, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.